DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/5/2022 has been entered. Claims 1-21 remain pending the application.

Response to Arguments
Applicant's arguments filed on 10/5/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 8-10 that no single reference discloses an image sensor which detects with a surgical device and a structure hidden below a surface and then measures a distance between the two. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, the Examiner relies on the combination of Yang and Panescu to disclose these limitations in the claim. Yang discloses a surgical device to emit structured light onto a surface and a CT image sensor which intraoperatively identifies a structure below a surface and generates a 3D representation of the service. Panescu modifies Yang such that the CT image sensor includes the surgical device in the image, overlays the image with the surface, and calculates distance between the objects in the scene, including the surgical device and the target location. Although, the image sensor in Pansecu does not include objects hidden behind a surface, Panescu is modifying Yang and Yang does include an image sensor which can detect objects hidden behind a surface. Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, 14-15, 17-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US20170042622, hereafter Yang) and Panescu et al. (US20170172662, hereafter Panescu).
Regarding claim 1, Yang discloses a surgical visualization system (Yang, Para 2; “The present disclosure relates generally to surgical guidance”) (Yang, Para 71; “Referring now to FIG. 1(a), an example image-based surgical guidance feedback system 100 is schematically illustrated”), comprising:
a display screen (Yang, display 4) (Yang, Para 71; “System 100 includes […] a display 4”);
a surgical device (Yang, image acquisition system 1) configured to emit a structured light pattern onto a surface (Yang, Para 71; “System 100 includes: a surface topology backscattered radiation image acquisition system 1, for example, a structured light illumination”);
an image sensor configured to intraoperatively (see Yang, paragraph 10 where an ‘optical source’ and ‘two or more cameras’ are used intraoperatively to image the patient) identify a structure embedded below the surface (Yang, Para 100; “In an example implementation, intraoperative CT imaging is used to acquire the preoperative image dataset. FIG. 3(a) illustrates exemplary CT image slices of the torso. Imaging modalities such as MRI, ultrasound, and other 3D imaging methods are also applicable for acquisition of preoperative image datasets. These image datasets can be used to develop a surgical plan for implantation of the surgical interventional device (e.g. a spinal cage or pedicle screw) into a desired position in the surgical structure of interest, and also serve as a reference dataset of a subject's anatomy”) (see Yang, Paragraphs 75, 87-89, 100, and 140 where Yang uses a pre-operative 3D image of sub-surface structures in combination an image of structure light on the surface to identify the position of sub-surface structures in the patient before surgery and para 100 which discloses than the pre-operative images are obtained intraoperatively); and
a control circuit (Yang, surgical guidance controller 3) in signal communication with the image sensor (Yang, Para 72; “As will be further described below, surgical guidance controller 3 registers acquired image data from the surface topology backscattered radiation image acquisition system 1 to additional, for example, pre-operative, image data from the storage device 2.”), wherein the control circuit is configured to:
receive imaging data indicative of the structured light pattern on the surface (Yang, Para 85; “the system further comprises two cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data”);
generate a three-dimensional digital representation of the surface based on the imaging data (Yang, Para 85; “the system further comprises two cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data”);
intraoperatively obtaining an image of the structure embedded below the surface, wherein the surgical device and the image sensor are positioned on a first side of the surface, and wherein the structure is positioned on a second side of the surface (Yang, Para 100; “In an example implementation, intraoperative CT imaging is used to acquire the preoperative image dataset. FIG. 3(a) illustrates exemplary CT image slices of the torso. Imaging modalities such as MRI, ultrasound, and other 3D imaging methods are also applicable for acquisition of preoperative image datasets. These image datasets can be used to develop a surgical plan for implantation of the surgical interventional device (e.g. a spinal cage or pedicle screw) into a desired position in the surgical structure of interest, and also serve as a reference dataset of a subject's anatomy”) (see Yang, Paragraphs 75, 87-89, 100, and 140 where Yang uses a pre-operative 3D image of sub-surface structures in combination an image of structure light on the surface to identify the position of sub-surface structures in the patient before surgery and para 100 which discloses than the pre-operative images are obtained intraoperatively),
wherein the position of the structure is updated on the display screen in real time (Yang, Para 109; “The updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4. Accordingly, system 100 provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time”) (Yang, Para 192; “current surgical tool spatial location 6 are displayed 8 to the surgeon, via a portable workstation 7 to provide real-time feedback to aid in the placement of interventional devices (i.e. pedicle screw, rod, etc)”).
Yang does not clearly and explicitly disclose, wherein the image sensor is configured to detect the surgical device, intraoperatively obtaining an image of the structure and the surgical device from the image sensor, overlaying the image of the structure and the surgical device with the three-dimensional digital representation of the surface on the display screen, determining a distance from the surgical device to the structure from the image, and wherein the position of the surgical device is updated on the display screen in real time.
In an analogous 3D surgical visualization device field of endeavor Panescu disclose, wherein an image sensor (Panescu, Q3D endoscope camera 101C) (Panescu, Para 64; “an endoscopic camera 101C suitable for capture of Q3D information for images within a field of view of the camera”) is configured to detect an endoscope (Panescu, endocopes 101A or 101B) (Panescu, Para 63; “A computer 151 of the console 150 directs movement of teleoperated endoscopic surgical instruments 101A-101C via control lines 159,”) (Panescu, Para 73-76; "Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example [...] the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information [...] Example of Q3D Information Added to an Image of a Scene [...] a left image 400L and a right image 400R of the surgical site include any instruments 400 and a target 410 respectively"), intraoperatively (Panescu, Para 88; “the world scene may show an internal cavity of the human anatomy, and the objects may be internal body organs, or surgical instruments […] receive real time visual imagery from within the internal cavity and may see tissue regions of the human anatomy and a portion of the surgical instruments projecting within the body cavity”) obtaining an image of a structure (Panescu, Para 73; “Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example.”) and the endoscope (Panescu, endocopes 101A or 101B) (Panescu, Para 63; “A computer 151 of the console 150 directs movement of teleoperated endoscopic surgical instruments 101A-101C via control lines 159,”) from the image sensor (Panescu, Q3D endoscope camera 101C) (Panescu, Para 64; “an endoscopic camera 101C suitable for capture of Q3D information for images within a field of view of the camera”),
combining the image of the structure and the endoscope with a three-dimensional digital representation of a region of interest on a display screen (Panescu, Para 73; “Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example. […] the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information”),
determining a distance from the endoscope to the structure (Panescu, Para 73; “As explained more fully below, the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information”) (Panescu, Para 77; “as shown in FIG. 4, the numerical Q3D distance value “d_Instr_Trgt” between instrument 400 and target 410 can be displayed within stereo viewer 312.”),
Panescu is interpreted as disclosing this limitation in the claims because distance information for all objects is determined by the Q3D endoscope, including distance information for the other endoscopes 101A and 101C.
wherein the position of the endoscope is updated on the display screen (Panescu, Para 37; “use Q3D information during a surgical procedure in accordance with some embodiments”) (Panescu, Par a195-197; “FIGS. 38A-38C are illustrative drawings representing changes in position of the target instrument  [...] the first Q3D model may be updated with incremental information related to the changing locations of instrument 3706. The Q3D models, or the respective incremental updates, are stored in a non-transitory storage device 3950”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang wherein the image sensor is configured to detect the surgical device, intraoperatively obtaining an image of the structure and the surgical device from the image sensor, overlaying the image of the structure and the surgical device with the three-dimensional digital representation of the surface on the display screen, determining a distance from the surgical device to the structure from the image, and wherein the position of the surgical device is also updated on the display screen in real time in order to prevent unnecessary damage by allowing for a proximity alert to be issued as taught by Panescu (Panescu, Para 125).

Regarding claim 3, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang does not clearly and explicitly disclose wherein the image sensor is a three-dimensional camera.
Panescu discloses wherein an image sensor is a three-dimensional camera, used to acquire a 3D image (Panescu, Para 64; “an endoscopic camera 101C suitable for capture of Q3D information for images within a field of view of the camera”) (Panescu, Para 12; “a system determines a Q3D model of the scene imaged by a Q3D sensor of an endoscope”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang wherein the image sensor is a three-dimensional camera in order to prevent unnecessary damage by allowing for a proximity alert to be issued as taught by Panescu (Panescu, Para 125).

Regarding claim 4, Yang as modified by Panescu above discloses all of the limitations of claim 3 as discussed above.
Yang as modified by Panescu above further discloses wherein the display screen comprises a digital proximity spectrum, and wherein the control circuit is further configured to display the distance from the surgical device to the structure on the digital proximity spectrum (Yang, Para 72; “The registered data are then provided on the display 4 in an output format including image data and additional text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).
Yang as modified by Panescu above is interpreted as disclosing this limitation in the claims because Yang is modified by Panescu such that the distance between the light emitting surgical device and the target is tracked and displayed. Additionally, the word “spectrum” is defined as a range of objects in the Cambridge dictionary, so a display indicating a numerical range is interpreted as meeting the broadest reasonable interpretation of this limitation.

Regarding claim 6, Yang as modified by Panescu above discloses all of the limitations of claim 4 as discussed above.
Yang as modified by Panescu above further discloses wherein the digital proximity spectrum comprises a range of numerical values (Yang, Para 72; “The registered data are then provided on the display 4 in an output format including […] text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).

Regarding claim 8, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above further discloses wherein the three-dimensional digital representation of the surface (Yang, Para 107; “The use of a backscattered radiation topology system (in this example, using structured light) enables the dynamic tracking of the surface of interest, and optionally, the dynamic updating of a surgical plan”) and a position of the structure are updated on the display screen in real time (Yang, Para 102; “implementation of surgical guidance through the use of backscattered radiation topology imaging can include, for example, […]  performing intraoperative imaging, and, in combination with the preoperative image data, generating useful information to guide surgery in the form of co-registered images, and displaying or otherwise communicating this surgical guidance information to a surgeon or operator”).

Regarding claim 14, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above further discloses wherein the control circuit is configured to triangulate the distance from known positions of the surgical device and the image sensor (Yang, Para 189; “Tool tracking can be performed via several techniques, such as passive infrared reflectance triangulation or active emitting triangulation […] also track the position of the implantation device until it reaches a planned location or depth to further assist in accurate device placement”).

Regarding claim 15, Yang discloses a surgical visualization system (Yang, Para 2; “The present disclosure relates generally to surgical guidance”) (Yang, Para 71; “Referring now to FIG. 1(a), an example image-based surgical guidance feedback system 100 is schematically illustrated”), comprising:
a processor and a memory communicatively coupled to the processor, wherein the memory stores instructions executable by the processor (Yang, Para 74; “Surgical guidance controller 3 can be, for example, a processing unit and associated memory containing one or more computer programs to control the operation of the system”);
receive imaging data indicative of the structured light pattern on a surface; generate a three-dimensional digital representation of the surface based on the imaging data (Yang, Para 85; “the system further comprises two cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data”);
intraoperatively obtaining an image of the structure embedded below the surface, wherein the surgical device and the image sensor are positioned on a first side of the surface, and wherein the structure is positioned on a second side of the surface (Yang, Para 100; “In an example implementation, intraoperative CT imaging is used to acquire the preoperative image dataset. FIG. 3(a) illustrates exemplary CT image slices of the torso. Imaging modalities such as MRI, ultrasound, and other 3D imaging methods are also applicable for acquisition of preoperative image datasets. These image datasets can be used to develop a surgical plan for implantation of the surgical interventional device (e.g. a spinal cage or pedicle screw) into a desired position in the surgical structure of interest, and also serve as a reference dataset of a subject's anatomy”) (see Yang, Paragraphs 75, 87-89, 100, and 140 where Yang uses a pre-operative 3D image of sub-surface structures in combination an image of structure light on the surface to identify the position of sub-surface structures in the patient before surgery and para 100 which discloses than the pre-operative images are obtained intraoperatively),
wherein the position of the embedded structure is updated on the display screen in real time (Yang, Para 109; “The updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4. Accordingly, system 100 provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time”) (Yang, Para 192; “current surgical tool spatial location 6 are displayed 8 to the surgeon, via a portable workstation 7 to provide real-time feedback to aid in the placement of interventional devices (i.e. pedicle screw, rod, etc)”).
Yang does not clearly and explicitly disclose intraoperatively obtaining an image of the structure and the surgical device from the image sensor, overlaying the image of the structure and the surgical device with the three-dimensional digital representation of the surface on the display screen, determining a distance from the surgical device to the structure from the image, and wherein the position of the surgical device is updated on the display screen in real time.
In an analogous 3D surgical visualization device field of endeavor Panescu discloses intraoperatively (Panescu, Para 88; “the world scene may show an internal cavity of the human anatomy, and the objects may be internal body organs, or surgical instruments […] receive real time visual imagery from within the internal cavity and may see tissue regions of the human anatomy and a portion of the surgical instruments projecting within the body cavity”) obtaining an image of a structure (Panescu, Para 73; “Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example.”) and an endoscope (Panescu, endocopes 101A or 101B) (Panescu, Para 63; “A computer 151 of the console 150 directs movement of teleoperated endoscopic surgical instruments 101A-101C via control lines 159,”) from an image sensor (Panescu, Q3D endoscope camera 101C) (Panescu, Para 64; “an endoscopic camera 101C suitable for capture of Q3D information for images within a field of view of the camera”),
combining the image of the structure and the endoscope with a three-dimensional digital representation of a region of interest on a display screen (Panescu, Para 73; “Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example. […] the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information”),
and determining a distance from the endoscope to the structure (Panescu, Para 73; “As explained more fully below, the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information”) (Panescu, Para 77; “as shown in FIG. 4, the numerical Q3D distance value “d_Instr_Trgt” between instrument 400 and target 410 can be displayed within stereo viewer 312.”),
Panescu is interpreted as disclosing this limitation in the claims because distance information for all objects is determined by the Q3D endoscope, including distance information for the other endoscopes 101A and 101C.
wherein the position of the endoscope is updated on the display screen (Panescu, Para 37; “use Q3D information during a surgical procedure in accordance with some embodiments”) (Panescu, Par a195-197; “FIGS. 38A-38C are illustrative drawings representing changes in position of the target instrument  [...] the first Q3D model may be updated with incremental information related to the changing locations of instrument 3706. The Q3D models, or the respective incremental updates, are stored in a non-transitory storage device 3950”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include intraoperatively obtaining an image of the structure and the surgical device from the image sensor, overlaying the image of the structure and the surgical device with the three-dimensional digital representation of the surface on the display screen, and determining a distance from the surgical device to the structure from the image when intraoperatively obtaining the pre-operative images, and wherein the position of the surgical device is also updated on the display screen in real time in order to prevent unnecessary damage by allowing for a proximity alert to be issued as taught by Panescu (Panescu, Para 125).

Regarding claim 17, Yang discloses a non-transitory computer readable medium storing computer readable instructions which, when executed, cause a machine to (Yang, Para 74; “Surgical guidance controller 3 can be, for example, a processing unit and associated memory containing one or more computer programs to control the operation of the system”):
receive imaging data indicative of the structured light pattern on a surface (Yang, Para 85; “the system further comprises two cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data”);
generate a three-dimensional digital representation of the surface based on the imaging data (Yang, Para 85; “the system further comprises two cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data”);
intraoperatively obtaining an image of the structure embedded below the surface, wherein the surgical device and the image sensor are positioned on a first side of the surface, and wherein the structure is positioned on a second side of the surface (Yang, Para 100; “In an example implementation, intraoperative CT imaging is used to acquire the preoperative image dataset. FIG. 3(a) illustrates exemplary CT image slices of the torso. Imaging modalities such as MRI, ultrasound, and other 3D imaging methods are also applicable for acquisition of preoperative image datasets. These image datasets can be used to develop a surgical plan for implantation of the surgical interventional device (e.g. a spinal cage or pedicle screw) into a desired position in the surgical structure of interest, and also serve as a reference dataset of a subject's anatomy”) (see Yang, Paragraphs 75, 87-89, 100, and 140 where Yang uses a pre-operative 3D image of sub-surface structures in combination an image of structure light on the surface to identify the position of sub-surface structures in the patient before surgery and para 100 which discloses than the pre-operative images are obtained intraoperatively),
wherein the position of the embedded structure is updated on the display screen in real time (Yang, Para 109; “The updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4. Accordingly, system 100 provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time”) (Yang, Para 192; “current surgical tool spatial location 6 are displayed 8 to the surgeon, via a portable workstation 7 to provide real-time feedback to aid in the placement of interventional devices (i.e. pedicle screw, rod, etc)”).
Yang does not clearly and explicitly disclose intraoperatively obtaining an image of the structure and the surgical device from the image sensor, overlaying the image of the structure and the surgical device with the three-dimensional digital representation of the surface on the display screen, determining a distance from the surgical device to the structure from the image, wherein the position of the surgical device is updated on the display screen in real time.
In an analogous 3D surgical visualization device field of endeavor Panescu discloses intraoperatively (Panescu, Para 88; “the world scene may show an internal cavity of the human anatomy, and the objects may be internal body organs, or surgical instruments […] receive real time visual imagery from within the internal cavity and may see tissue regions of the human anatomy and a portion of the surgical instruments projecting within the body cavity”) obtaining an image of a structure (Panescu, Para 73; “Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example.”) and an endoscope (Panescu, endocopes 101A or 101B) (Panescu, Para 63; “A computer 151 of the console 150 directs movement of teleoperated endoscopic surgical instruments 101A-101C via control lines 159,”) from an image sensor (Panescu, Q3D endoscope camera 101C) (Panescu, Para 64; “an endoscopic camera 101C suitable for capture of Q3D information for images within a field of view of the camera”),
combining the image of the structure and the endoscope with a three-dimensional digital representation of a region of interest on a display screen (Panescu, Para 73; “Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example. […] the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information”),
and determining a distance from the endoscope to the structure (Panescu, Para 73; “As explained more fully below, the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information”) (Panescu, Para 77; “as shown in FIG. 4, the numerical Q3D distance value “d_Instr_Trgt” between instrument 400 and target 410 can be displayed within stereo viewer 312.”), and
Panescu is interpreted as disclosing this limitation in the claims because distance information for all objects is determined by the Q3D endoscope, including distance information for the other endoscopes 101A and 101C.
wherein the position of the endoscope is updated on the display screen (Panescu, Para 37; “use Q3D information during a surgical procedure in accordance with some embodiments”) (Panescu, Par a195-197; “FIGS. 38A-38C are illustrative drawings representing changes in position of the target instrument  [...] the first Q3D model may be updated with incremental information related to the changing locations of instrument 3706. The Q3D models, or the respective incremental updates, are stored in a non-transitory storage device 3950”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include intraoperatively obtaining an image of the structure and the surgical device from the image sensor, overlaying the image of the structure and the surgical device with the three-dimensional digital representation of the surface on the display screen, determining a distance from the surgical device to the structure from the image when intraoperatively obtaining the pre-operative images, and wherein the position of the surgical device is also updated on the display screen in real time in order to prevent unnecessary damage by allowing for a proximity alert to be issued as taught by Panescu (Panescu, Para 125).

Regarding claim 18, Yang as modified by Panescu above discloses all of the limitations of claim 17 as discussed above.
Yang as modified by Panescu above further discloses wherein the computer readable instructions, when executed, further cause the machine to provide a signal to the display screen indicative of the distance (Yang, Para 72; “The registered data are then provided on the display 4 in an output format including image data and additional text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).
Yang does not clearly and explicitly disclose wherein the computer readable instructions, when executed, further cause the machine to issue a warning signal when the distance meets a predefined threshold distance.
In an analogous 3D surgical visualization device field of endeavor Panescu discloses issuing a warning signal when the distance meets a predefined threshold distance (Panescu, Para 124; “In response to a determination that the proximity threshold has been crossed, module 2018 configures the computer to activate an alarm. The alarm may include a sound, a visual queue such as a blinking light, locking of instrument movement to avoid collision, or other haptic feedback.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above wherein the computer readable instructions, when executed, further cause the machine to issue a warning signal when the distance meets a predefined threshold distance in order to prevent unnecessary damage if the endoscope risks going too close to the target area as taught by Panescu (Panescu, Para 125).

Regarding claim 19, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above  further discloses wherein the image sensor is configured to intraoperatively discover the structure embedded below the surface (Yang, Para 100; “In an example implementation, intraoperative CT imaging is used to acquire the preoperative image dataset. FIG. 3(a) illustrates exemplary CT image slices of the torso. Imaging modalities such as MRI, ultrasound, and other 3D imaging methods are also applicable for acquisition of preoperative image datasets. These image datasets can be used to develop a surgical plan for implantation of the surgical interventional device (e.g. a spinal cage or pedicle screw) into a desired position in the surgical structure of interest, and also serve as a reference dataset of a subject's anatomy”) (see Yang, Paragraphs 75, 87-89, 100, and 140 where Yang uses a pre-operative 3D image of sub-surface structures in combination an image of structure light on the surface to identify the position of sub-surface structures in the patient before surgery and para 100 which discloses than the pre-operative images are obtained intraoperatively).

Regarding claim 21, Yang discloses a surgical visualization system (Yang, Para 2; “The present disclosure relates generally to surgical guidance”) (Yang, Para 71; “Referring now to FIG. 1(a), an example image-based surgical guidance feedback system 100 is schematically illustrated”) for a surgical device positioned on an external side of a surface (Figure 1b), comprising:
a display screen (Yang, display 4) (Yang, Para 71; “System 100 includes […] a display 4”);
a surgical device (Yang, tool 17) (Yang, Para 86; “A tool 17 (for example, a surgical tool, probe, surgical instrument, or other freely movable item), having fiducial markers 18 adhered thereto, may also be integrated with system 100, in order to co-register the position of tool 17 with 3D pre-operative image data”); 
a structured light emitter (Yang, image acquisition system 1) configured to emit a structured light pattern onto a surface (Yang, Para 71; “System 100 includes: a surface topology backscattered radiation image acquisition system 1, for example, a structured light illumination”);
an image sensor configured to intraoperatively (see Yang, paragraph 10 where an ‘optical source’ and ‘two or more cameras’ are used intraoperatively to image the patient) identify a structure on an internal side of the surface (see Yang, Paragraphs 75, 87-89, 100, and 140 where Yang uses a pre-operative 3D image of sub-surface structures in combination an image of structure light on the surface to identify the position of sub-surface structures in the patient.); and
a control circuit (Yang, surgical guidance controller 3) in signal communication with the image sensor (Yang, Para 72; “As will be further described below, surgical guidance controller 3 registers acquired image data from the surface topology backscattered radiation image acquisition system 1 to additional, for example, pre-operative, image data from the storage device 2.”), wherein the control circuit is configured to:
receive imaging data indicative of the structured light pattern on the surface (Yang, Para 85; “the system further comprises two cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data”);
generate a three-dimensional digital representation of the surface based on the imaging data (Yang, Para 85; “the system further comprises two cameras 12 for detecting the structured light grid pattern 13 emitted from the digital projector 15, which is incident on the subject 16. FIG. 6(a) illustrates a specific example in which a portion of an exposed spine is imaged using a structured light pattern to determine and record the three-dimensional surface profile for co-registration with pre-operative 3D image data”);
intraoperatively obtaining an image of the structure embedded below the surface, wherein the surgical device and the image sensor are positioned on a first side of the surface, and wherein the structure is positioned on a second side of the surface (Yang, Para 100; “In an example implementation, intraoperative CT imaging is used to acquire the preoperative image dataset. FIG. 3(a) illustrates exemplary CT image slices of the torso. Imaging modalities such as MRI, ultrasound, and other 3D imaging methods are also applicable for acquisition of preoperative image datasets. These image datasets can be used to develop a surgical plan for implantation of the surgical interventional device (e.g. a spinal cage or pedicle screw) into a desired position in the surgical structure of interest, and also serve as a reference dataset of a subject's anatomy”) (see Yang, Paragraphs 75, 87-89, 100, and 140 where Yang uses a pre-operative 3D image of sub-surface structures in combination an image of structure light on the surface to identify the position of sub-surface structures in the patient before surgery and para 100 which discloses than the pre-operative images are obtained intraoperatively), and
wherein the position of the structure is updated on the display screen in real time (Yang, Para 109; “The updated locations of the target vertebrae 23′, principle axis 26′, and spinal cord 24′ are determined by the system 100 and outputted on the display 4. Accordingly, system 100 provides a dynamically updated surgical plan that is registered to the patient anatomy in real-time”) (Yang, Para 192; “current surgical tool spatial location 6 are displayed 8 to the surgeon, via a portable workstation 7 to provide real-time feedback to aid in the placement of interventional devices (i.e. pedicle screw, rod, etc)”).
Yang does not clearly and explicitly disclose intraoperatively obtaining an image of the structure and the surgical device from the image sensor, overlaying the image of the structure and the surgical device with the three-dimensional digital representation of the surface on the display screen, determining a distance from the surgical device to the structure from the image, and wherein the position of the surgical device is updated on the display screen in real time.
In an analogous 3D surgical visualization device field of endeavor Panescu discloses intraoperatively (Panescu, Para 88; “the world scene may show an internal cavity of the human anatomy, and the objects may be internal body organs, or surgical instruments […] receive real time visual imagery from within the internal cavity and may see tissue regions of the human anatomy and a portion of the surgical instruments projecting within the body cavity”) obtaining an image of a structure (Panescu, Para 73; “Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example.”) and an endoscope (Panescu, endocopes 101A or 101B) (Panescu, Para 63; “A computer 151 of the console 150 directs movement of teleoperated endoscopic surgical instruments 101A-101C via control lines 159,”) from an image sensor (Panescu, Q3D endoscope camera 101C) (Panescu, Para 64; “an endoscopic camera 101C suitable for capture of Q3D information for images within a field of view of the camera”),
combining the image of the structure and the endoscope with a three-dimensional digital representation of a region of interest on a display screen (Panescu, Para 73; “Q3D information about a surgical scene is generated, such as numerical indicia of dimensions of surface contours of objects in a scene or distances from objects within the surgical scene, for example. […] the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information”),
and determining a distance from the endoscope to the structure (Panescu, Para 73; “As explained more fully below, the numerical Q3D depth information can be used to annotate a stereoscopic image of a surgical scene with distance information or surface contour information”) (Panescu, Para 77; “as shown in FIG. 4, the numerical Q3D distance value “d_Instr_Trgt” between instrument 400 and target 410 can be displayed within stereo viewer 312.”),
Panescu is interpreted as disclosing this limitation in the claims because distance information for all objects is determined by the Q3D endoscope, including distance information for the other endoscopes 101A and 101C.
wherein the position of the endoscope is updated on the display screen (Panescu, Para 37; “use Q3D information during a surgical procedure in accordance with some embodiments”) (Panescu, Par a195-197; “FIGS. 38A-38C are illustrative drawings representing changes in position of the target instrument  [...] the first Q3D model may be updated with incremental information related to the changing locations of instrument 3706. The Q3D models, or the respective incremental updates, are stored in a non-transitory storage device 3950”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang to include intraoperatively obtaining an image of the structure and the surgical device from the image sensor, overlaying the image of the structure and the surgical device with the three-dimensional digital representation of the surface on the display screen, determining a distance from the surgical device to the structure when intraoperatively obtaining the pre-operative images, and wherein the position of the surgical device is also updated on the display screen in real time in order to prevent unnecessary damage by allowing for a proximity alert to be issued as taught by Panescu (Panescu, Para 125).

Claims 2, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Panescu as applied to claims 1 and 15 above, and in further view of DiMaio et al. (US20170367580, hereafter DiMaio).
Regarding claim 2, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above does not clearly and explicitly disclose an emitter configured to emit spectral light in a plurality of wavelengths capable of penetrating the surface and reaching the structure, wherein the image sensor is configured to detect reflected spectral light, and wherein the control circuit is further configured to identify a position of the structure below the surface based on the reflected spectral light.
In an analogous optical imaging field of endeavor DiMaio discloses an emitter configured to emit spectral light in a plurality of wavelengths capable of penetrating the surface and reaching a structure, wherein an image sensor is configured to detect reflected spectral light (DiMaio, Para 114; “A small portion of light incident on the tissue surface scatters into the tissue. A fraction of this scattered light exits the tissue from the same surface it initially entered. Using a sensitive digital camera, this back-scattered light is collected across an area of tissue so that each pixel in the imager contains a unique PPG waveform determined by changes in intensity of the scattered light.”), and wherein a control circuit is further configured to identify a position of the structure below the surface based on the reflected spectral light (DiMaio, Para 215; “imaging tissue at particular depths can be used in evaluating particular wounds at particular depths, locating and/or identifying the presence or absence of a cancerous tumor or determining the stage of a tumor or progression of cancer, or any of the other therapeutic applications mentioned in this disclosure.”) (DiMaio, Para 106; “back-scattered light can be analyzed to obtain information regarding the position, relative blood volume, and relative blood concentration of the arterial circulation. Images generated from this information provide a method to assess pathologies involving changes to tissue blood flow and pulse rate including: tissue perfusion; cardiovascular health; wounds such as ulcers; peripheral arterial disease, and respiratory health”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above to include an emitter configured to emit spectral light in a plurality of wavelengths capable of penetrating the surface and reaching the structure, wherein the image sensor is configured to detect reflected spectral light, and wherein the control circuit is further configured to identify a position of the structure below the surface based on the reflected spectral light in order to non-invasively image and identify the presence of different structures as well as other indicators of health such as blood volume, blood flow, and pulse rate in a patient in order to aid in diagnosis and treatment by classifying injured tissue and locating and/or identifying the presence or absence of a cancerous tumor as taught by DiMaio (DiMaio, Para 96, 106, and 215).

Regarding claim 16, Yang as modified by Panescu above discloses all of the limitations of claim 15 as discussed above.
Yang as modified by Panescu above does not clearly and explicitly disclose wherein a position of the embedded structure is identified with reflected spectral light capable of penetrating the surface and reaching the embedded structure.
In an analogous optical imaging field of endeavor DiMaio discloses wherein a position of an embedded structure is identified with reflected spectral light capable of penetrating a surface and reaching the embedded structure (DiMaio, Para 114; “A small portion of light incident on the tissue surface scatters into the tissue. A fraction of this scattered light exits the tissue from the same surface it initially entered. Using a sensitive digital camera, this back-scattered light is collected across an area of tissue so that each pixel in the imager contains a unique PPG waveform determined by changes in intensity of the scattered light.”) (DiMaio, Para 215; “imaging tissue at particular depths can be used in evaluating particular wounds at particular depths, locating and/or identifying the presence or absence of a cancerous tumor or determining the stage of a tumor or progression of cancer, or any of the other therapeutic applications mentioned in this disclosure. Certain polarization techniques known in the art may be used to selectively image tissue at certain depths based on optical properties and/or mean free path lengths”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above wherein a position of the embedded structure is identified with reflected spectral light capable of penetrating the surface and reaching the embedded structure in order to non-invasively image and identify the presence of different structures as well as other indicators of health such as blood volume, blood flow, and pulse rate in a patient in order to aid in diagnosis and treatment by classifying injured tissue and locating and/or identifying the presence or absence of a cancerous tumor as taught by DiMaio (DiMaio, Para 96, 106, and 215).

Regarding claim 20, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above does not clearly and explicitly disclose wherein the image sensor is configured to intraoperative identify the structure absent pre-operative imaging technique.
In an analogous optical imaging field of endeavor DiMaio discloses wherein an image sensor is configured to intraoperative identify a structure absent pre-operative imaging technique (DiMaio, Para 96; “to monitor the progress of the healing process […] during [….] a treatment process”) (See DiMaio Para 114, 215, and 106 where light penetrates tissues to particular depths to generate images to identify the wounds, tumors, and obtain other information related to assess pathology).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by DiMaio and Panescu above wherein the image sensor is configured to intraoperative identify the structure absent pre-operative imaging technique in order to non-invasively image and identify the presence of different structures as well as other indicators of health such as blood volume, blood flow, and pulse rate in a patient in order to aid in diagnosis and treatment by classifying injured tissue and locating and/or identifying the presence or absence of a cancerous tumor as taught by DiMaio (DiMaio, Para 96, 106, and 215).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Panescu as applied to claim 4 above, and in further view of Scholl et al. (US20160235480, hereafter Scholl).
Regarding claim 5, Yang as modified by Panescu above discloses all of the limitations of claim 4 as discussed above.
Yang as modified by Panescu above does not disclose wherein the digital proximity spectrum comprises a plurality of colors.
In an analogous surgical planning and visualization field of endeavor Scholl discloses wherein a digital proximity spectrum comprises a plurality of colors (Scholl, Para 133; “According to some other implementations, the tracking volume box 250 may be color-coded to depict the relative distance to the target volume. By way of example, the tracking volume box 250 may be depicted in red if the distance to the target volume is outside of a certain distance in one or more axes (e.g., outside.+-.8 cm in all 3 axes.) and green if within or equal to .+-.8 cm in all 3 axes.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above wherein the digital proximity spectrum comprises a plurality of colors in order to give an easily recognizable indication of distance as taught by Scholl (Scholl, Para 171).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Panescu as applied to claim 4 above, and in further view of Cutu et al. (US20180204329, hereafter Cutu).
Regarding claim 7, Yang as modified by Panescu above discloses all of the limitations of claim 4 as discussed above.
Yang as modified by Panescu above does not disclose wherein the digital proximity spectrum comprises a plurality of cross-hatching patterns corresponding to a range of distances.
In an analogous image with distance indicators field of endeavor Cutu discloses wherein a digital proximity spectrum comprises a plurality of cross-hatching patterns corresponding to a range of distances (Cutu, Para 27; “distance map can be graphically displayed such that different distance values are indicated by different cross-hatching or other visual indicators”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above wherein the digital proximity spectrum comprises a plurality of cross-hatching patterns corresponding to a range of distances in order to give an easily recognizable indication of distance as taught by Cutu (Cutu, Para 6)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Panescu as applied to claim 1 above, and in further view of Atarot et al. (US20170212723, hereafter Atarot).
Regarding claim 9, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above further discloses a robotic control unit in signal communication with the control circuit, wherein the surgical device is operably controlled by the robotic control unit (Yang, Para 227; “guidance feedback can also be provided to, and utilized by, other persons or systems, such as autonomous or semi-autonomous surgical robotic systems for the automated guidance of such surgical robotic systems”).
Yang as modified by Panescu above does not disclose wherein the robotic control unit is configured to adjust an operation of the surgical device when the distance from the surgical device to the structure is reduced to less than a minimum distance.
In an analogous surgical device field of endeavor Atarot discloses wherein a robotic control unit is configured to adjust an operation of a surgical device (Atarot, Para 208; “The set of rules generates at least one operative instruction associated with at least one apparatus such as an operating light, a robotic arm a surgical microscope (240) or any automatically controllable apparatus associatable with a surgical environment.”) when a distance from the surgical device to the structure is reduced to less than a minimum distance (Atarot, Para 250; “the collision prevention rule is configured to define a predetermined distance between the at least one surgical tool and an anatomical element within the surgical environment (e.g. tissue, organ, another surgical tool or any combination thereof); an allowed movement is a movement in which the surgical tool is in a range that is larger than the predetermined distance, and a restricted movement is a movement in which the surgical tool is in a range that is smaller than the predetermined distance”) (Atarot, Para 269; “the change of speed rule is configured to automatically vary the speed of a predetermined location on a surgical tool based on the predetermined location's distance from an object, be it a tool, an obstacle, or the object of interest. Typically, the speed is varied such that, the closer the predetermined location on the surgical tool is to the object, the more slowly the surgical tool moves.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above wherein the robotic control unit is configured to adjust an operation of the surgical device when the distance from the surgical device to the structure is reduced to less than a minimum distance as a safety measure in order to prevent collision as taught be Atarot (Atarot, Para 63).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang and Panescu as applied to claim 1 above, and in further view of Nie et al. (US20120123205, hereafter Nie).
Regarding claim 10, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above does not disclose a contrast agent configured to be in the structure, wherein the contrast agent is configured to illuminate the structure, and wherein the image sensor is configured to detect visible light reflected from the illuminated structure.
In an analogous medical imaging field of endeavor Nie discloses a contrast agent configured to be in the structure, wherein the contrast agent is configured to illuminate the structure (Nie, Para 85; “introducing at least one contrast agent 132 a/132 b into target tissues in an area of interest 134 of a living subject”), and wherein the image sensor is configured to detect visible light reflected from the illuminated structure (Nie, Para 59; “the method may include the step of detecting the collected light 140 a/140 b and generating a corresponding signal that includes collected light data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above to include a contrast agent configured to be in the structure, wherein the contrast agent is configured to illuminate the structure, and wherein the image sensor is configured to detect visible light reflected from the illuminated structure to provide real-time screening of a targeted tissue for various types of cancer or other cellular pathologies, via selection and use of an appropriate contrast agent as taught by Nie (Nie, Para 88).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Panescu as applied to claim 1 above, and in further view of Jenkins et al. (US20100312095, hereafter Jenkins).
Regarding claim 11, Yang as modified by Panescu above discloses all of the limitations of claim 1 as discussed above.
Yang as modified by Panescu above further discloses wherein the surgical device is a first surgical device, and wherein the surgical visualization system further comprises a second surgical device (Yang, Para 172; “Similarly, the placement of surgical tools and implants within the field of view can be located and identified as non-clutter items and compensated for.”).
Yang as modified by Panescu above does not clearly and explicitly disclose wherein the control circuit is further configured to: determine a second distance from the second surgical device to the structure from the image; and provide the second distance to the display screen.
In an analogous surgical device monitoring field of endeavor Jenkins discloses
determining a second distance from a second surgical device to the structure from the image; and providing the second distance to the display screen (Jenkins, Para 107-111; “a displayed indicator may change to indicate the distance between the tip of the intrabody device and a target. […] More than one intrabody device can be tracked in the body during the MRI-guided procedure and the alert(s) 90 can be generated whenever any such device is in an avoid zone or other proximity alert location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu above wherein the control circuit is further configured to: determine a second distance from the second surgical device to the structure from the image; and provide the second distance to the display screen in order for a user to receive more specific alerts and react more readily as taught by Jenkins (Jenkins, Para 110-111).

Regarding claim 12, Yang as modified by Panescu and Jenkins above discloses all of the limitations of claim 11 as discussed above.
Yang as modified by Panescu and Jenkins above further discloses wherein the distance from the first surgical device to the structure is a first distance, and wherein display screen is further configured to display the image of the first surgical device and the first distance on a first proximity spectrum indicator (Yang, Para 72; “The registered data are then provided on the display 4 in an output format including image data and additional text-based data such as […] distance measurements that indicate the proximity of a surgical tool to a target”).
Yang does not disclose displaying an image of the second surgical device and the second distance on a second proximity spectrum indicator.
However, Jenkins further discloses displaying an image of a second surgical device and a second distance on a second proximity spectrum indicator (Jenkins, Para 107-111; “a displayed indicator may change to indicate the distance between the tip of the intrabody device and a target. […] More than one intrabody device can be tracked in the body during the MRI-guided procedure and the alert(s) 90 can be generated whenever any such device is in an avoid zone or other proximity alert location.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu and Jenkins above to include displaying an image of the second surgical device and the second distance on a second proximity spectrum indicator in order for a user to receive more specific alerts and react more readily as taught by Jenkins (Jenkins, Para 110-111).

Regarding claim 13, Yang as modified by Panescu and Jenkins above discloses all of the limitations of claim 11 as discussed above.
Yang does not disclose wherein the control circuit is further configured to: display a first alert when the distance from the first surgical device to the structure is reduced to less than a first minimum distance; and display a second alert when the second distance from the second surgical device to the structure is reduced to less than a second minimum distance, and wherein the second minimum distance is different than the first minimum distance.
However Panescu further discloses wherein the control circuit is further configured to: display an alert when the distance from a first surgical device to the structure is reduced to less than a first minimum distance and display an alert when the second distance from a second surgical device to the structure is reduced to less than a second minimum distance, and wherein the second minimum distance is different than the first minimum distance (Panescu, Para 125; “In an alternative embodiment (not shown), a default proximity threshold may be set in advance for all instruments, and a user may change the proximity threshold using the menu of FIG. 21, for example. In the alternative embodiment, a user can choose to elect the default threshold value rather than enter a threshold value”).
Panescu is interpreted as disclosing this limitation in the claims because in paragraph 125 Panescu discloses at least one embodiment where one instrument uses a default proximity threshold and another instrument uses a changed proximity threshold which would be analogous to having different thresholds for the two surgical tools in Yang as modified by Panescu.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu and Jenkins above wherein the control circuit is further configured to: display an alert when the distance from the first surgical device to the structure is reduced to less than a first minimum distance and display an alert when the second distance from the second surgical device to the structure is reduced to less than a second minimum distance, and wherein the second minimum distance is different than the first minimum distance in order to secure a patient safety and increase the efficacy of the procedure by allowing a user to account for differences in the different instruments as taught by Panescu (Panescu, Para 152).
Yang does not disclose wherein the first and second surgical devices have different alerts.
However, Jenkins further discloses wherein a first and a second surgical device have different proximity alert (Jenkins, Para 111; “guided procedure and the alert(s) 90 can be generated whenever any such device is in an avoid zone or other proximity alert location […] different sets of visual and audible alerts can be associated with each respective tracked device”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang as modified by Panescu and Jenkins above wherein the first and second surgical devices have different alerts in order for a user to receive more specific alerts and react more readily as taught by Jenkins (Jenkins, Para 110-111).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Li whose telephone number is (313)446-4916. The examiner can normally be reached Monday to Thursday; 5:30 AM to 3:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.D.L./Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793